DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application, the amendments and the preliminary amendment filed on 10/16/2020 and 02/18/2021, and the proposed examiner’s amendment authorized on 09/08/2021.
Claims 1-14 are currently pending in this application. Claims 1-4, 7-11 and 14 have been amended in the proposed examiner’s amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-14 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in communications with Renee’ Michelle Leveque (reg. no. 36,193) on 09/08/2021.

IN THE CLAIMS
	Claim 1 (amended): A method for authenticating a device in a system using electrical properties in the system, the method comprising:
		receiving, from a requestor, a plurality of input seed values;
	generating, for each input seed value of the plurality of input seed values, load stimuli to generate an electrical load sequence on a power delivery network powering at least part of the system, the electrical load sequence relating to at least one magnitude and phase component in a specific frequency band corresponding to a dynamic response of the system;
	measuring, using one or more sensors located on the power delivery network, noise induced in the power delivery network in response to the electrical load sequence;
	determining, based on the measured noise, a dynamic response property of the power delivery network corresponding to the each input seed value;
	generating, from the dynamic response property of the power delivery network a plurality of authentication response values, each authentication response value of the plurality of authentication response values relating to the at least one magnitude and the phase component in the specific frequency band corresponding to the determined dynamic response property;

	at the requestor, comparing the authentication response values to expected authentication response values to authenticate the device.

	Claim 2 (amended): The method of claim 1, where the system is stimulated by the electrical load sequence and the response to the electrical load sequence measured at pseudo-random time intervals. 

	Claim 3 (amended): The method of claim 1, where the each input seed value is modified by a secret known only to the device.
 
	Claim 4 (amended): The method of claim 1, where the each input seed value is modified by a secret shared between the requestor and the device.

	Claim 7 (amended): The method of claim 1, further comprising authenticating the device by combining a dynamic response authentication with a cryptographic authentication using certificates, pre-shared keys, or public/private key pairs.

	Claim 8 (amended): An authenticator for authenticating a device in a system using electrical properties in the system, the authenticator comprising:
	a hardware processor operable to:
		receive, from a requestor, a plurality of input seed values;
 the plurality of input seed values, load stimuli for generating an electrical load sequence on a power delivery network powering at least part of the system, the electrical load sequence relating to at least one magnitude and phase component in a specific frequency band corresponding to a dynamic response of the system;
		receive data representing noise induced in the power delivery network in response to the electrical load sequence measured using one or more sensors located on the power delivery network;
		determine, based on the measured noise, a dynamic response property of the power delivery network corresponding to the each input seed value;
		generate, from the dynamic response property of the power delivery network a plurality of authentication response values, each authentication response value of the plurality of authentication response values relating to the at least one magnitude and the phase component in the specific frequency band corresponding to the determined dynamic response property; and 
		return the dynamic response property of the power delivery network to the requestor, the requestor operable to compare the authentication response values to known authentication response values to authenticate the device.
	
Claim 9 (amended): The authenticator of claim 8, where the system is stimulated by the electrical load sequence and the response to the electrical load sequence measured at pseudo-random time intervals.

Claim 10 (amended): The authenticator of claim 8, where the each input seed value is modified by a secret known only to the device.

Claim 11 (amended): The authenticator of claim 8, where the each input seed value is modified by a secret shared between the requestor and the device.

Claim 14 (amended): The authenticator of claim 8, further comprising authenticating the device by combining a dynamic response authentication with a cryptographic authentication using certificates, pre-shared keys, or public/private key pairs.
	
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1 and 8,
Smith, III et al. (US 2007/0164754 A1) teaches a method and system for a lower power on-chip power supply noise sensor detecting high frequency overshoots and undershoots of the power supply voltage. The sensor has two resistor chains that span the full power rail, with a reactive element to form a low pass filter as part of one of the resistor chains. By this expedient the high frequency transient behavior differs between the two chains, while the low frequency behavior is equivalent. This allows a voltage comparison to be made with comparators. The comparator output can be latched or transmitted as a sampling signal – see abstract, fig. 2; paras. [0005], [0006] and [0010] of Smith, III.

Whatmough et al. (US 2017/0030954 A1) teaches a method and apparatus for detecting a resonant frequency giving rise to an impedance peak in a power delivery network used to provide a supply voltage. The apparatus includes resonant frequency detection circuitry that comprises test frequency control circuitry and a loading circuit. The test frequency control circuitry is arranged to generate control signals to indicate a sequence of test frequencies. A loading circuit is controlled by the control signals and operates from the supply voltage. In particular, in response to each test frequency indicated by the control signals, the loading circuit draws a duty-cycled current load through the power delivery network at that test frequency. Operation of the loading circuit produces a measurable property whose value varies in dependence on the supply voltage, thus enabling the resonant frequency to be determined from a variation in the value of that measurable property - see figs. 1, 3; abstract, paras. [0006] - [0009] of Whatmough.

Han et al. (US 2015/0195082 A1) teaches a method and system for a countermeasure to power analysis attacks, where an impedance element is coupled to a power source providing power to a cryptographic module causing a measurable power supply noise, a timing sequence is generated, and the impedance element is decoupled from the power source based on the timing sequence to cause the measurable power supply noise to vary according to the timing sequence. The external monitoring system, operated by an attacker, can monitor variations in power supply noise via path, and gather information about power supply noise variations. Decoupling capacitors at different levels of the power delivery network impact power supply noise at different frequency ranges. The method can be used in a variety of applications including cryptographically authenticating credit cards – see abstract, figs. 1, 7; paras. [0015], [0019], [0023], [0063] of Han.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations, the claims 1 and 8 in a method or an authenticator for:
receiving, from a requestor, a plurality of input seed values;
generating, for each input seed value of the plurality of input seed values, load stimuli to generate an electrical load sequence on a power delivery network powering at least part of the system, 
wherein the electrical load sequence relating to at least one magnitude and phase component in a specific frequency band corresponding to a dynamic response of the system;
measuring, using one or more sensors located on the power delivery network, noise induced in the power delivery network in response to the electrical load sequence;
determining, based on the measured noise, a dynamic response property of the power delivery network corresponding to the each input seed value;
generating, from the dynamic response property of the power delivery network a plurality of authentication response values, each authentication response value of the plurality of authentication response values relating to the at least one magnitude and the phase component in the specific frequency band corresponding to the determined dynamic response property;
returning the authentication response values to the requestor; and at the requestor, comparing the authentication response values to expected authentication response values to authenticate the device.

Dependent claims 2-7 and 9-14 are allowed as they depend from the allowable independent claim 1 or 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MAUNG T LWIN/Primary Examiner, Art Unit 2495